Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
A MEDICAL DRESSING HAVING IDENTIFIABLE INFORMATION TAG THAT IS ONLY READABLE IF PORTION OF DRESSING IS EXPOSED – 
The following changes to the claims below were agreed upon by Examiner and Atty Jarvholm Jonas. 
Claim 1. (Currently Amended) A medical dressing having a first side and a second opposing side, the first side comprises an adhesive layer having a skin-facing surface adapted to detachably adhere the medical dressing to a dermal surface, the medical dressing further comprising a first tag, 
wherein the first tag holds identifiable information that is readable, using an electronic device, wherein the identifiable information of the first tag is only readable if a predetermined portion of the skin-facing surface is detached from the dermal surface such that the first tag is visibly observable.

2. 	(Currently Cancelled) 

3. 	(Currently Amended) The medical dressing according to claim 1[[2]], wherein the predetermined portion of the skin-facing surface is visibly observable only if at least 25% of the adhesive layer is detached from the dermal surface.

4. 	(Currently Amended) The medical dressing according to claim 1[[2]], wherein the predetermined portion of the skin-facing surface is visibly observable only if at least 40% of the adhesive layer is detached from the dermal surface.

9. 	(Currently Cancelled) 

19. 	(Currently Amended) A method for reading a first tag holding identifiable information, wherein the first tag is comprised with a medical dressing, the medical dressing having a first side and a second opposing side, the first side comprises an adhesive layer having a skin-facing surface adapted to detachably adhere the medical dressing to a dermal surface, wherein the method comprises:
- receiving, at an electronic device, a request to read the identifiable information of the first tag; and
- reading, using the electronic device, the identifiable information of the first tag, wherein the identifiable information is readable only if a predetermined portion of the skin-facing surface is detached from the dermal surface such that the first tag is visibly observable.

23. 	(Currently Amended) The method according to claim 19, further comprising:
	- detaching the predetermined portion of the skin-facing surface from the dermal surface.


II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “..medical dressing having a first side and a second opposing side, the first side comprises an adhesive layer having a skin-facing surface adapted to detachably adhere the medical dressing to a dermal surface, the medical dressing further comprising a first tag, wherein the first tag holds identifiable information that is readable, using an electronic device, wherein the identifiable information of the first tag is only readable if a predetermined portion of the skin-facing surface is detached from the dermal surface such that the first tag is visibly observable.” Claim 19 is similar to claim 1.
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The sited prior art of Bogie (US 11,395,918) teaches a flexible substrate having a dressing layer wherein status of the wound is electrically transmitted when the dressing layer is open. (cols. 5-6) and Duesterhoft (US 10,158,928) teaches a appurtenances to wound dressings that takes a sample of any fluid associated with the wound and exteriorly transmitting a signal with the status of that wound. (Fig.18)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
August 11, 2022